DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 06/24/2022.

Examiner's Statement of reason for Allowance

Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to A method for receiving an aperiodic tracking reference signal, applied to a terminal, wherein the method comprises: receiving downlink control information, wherein the downlink control information comprises information used for triggering an aperiodic tracking reference signal in a secondary cell, and the aperiodic tracking reference signal in the secondary cell is triggered by a Channel State Information (CSI) request field in the downlink control information; receiving the aperiodic tracking reference signal in the secondary cell based on the downlink control information; and when a validation condition of the aperiodic tracking reference signal is met, determining that the aperiodic tracking reference signal is valid, wherein the validation condition comprises at least that a receiving moment of the aperiodic tracking reference signal is after completion of radio frequency retuning between the terminal and the secondary cell.
The closest prior art, as previously recited, NAM et al. (US 2019/0116012 A1), Lee et al. (US 2019/0215117 A1), Sun et al. (US 2019/0335427 A1), Kim et al. (US 2019/0312614 A1), are also generally directed to various aspects of reporting aperiodic Channel State Information.  However, none of Lee, Sun, Nam, Kim teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1, 6 AND 11.  For example, none of the cited prior art teaches or suggest the steps of the aperiodic tracking reference signal in the secondary cell is triggered by a Channel State Information (CSI) request field in the downlink control information; receiving the aperiodic tracking reference signal in the secondary cell based on the downlink control information; and when a validation condition of the aperiodic tracking reference signal is met, determining that the aperiodic tracking reference signal is valid, wherein the validation condition comprises at least that a receiving moment of the aperiodic tracking reference signal is after completion of radio frequency retuning between the terminal and the secondary cell.
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478